DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,984,038. Although the claims at issue are not identical, they are not patentably distinct from each other because they both feature claims that cite providing media guidance comprising receiving a plurality of input terms, determining a query and trigger term that corresponds to a request for initiating a query related to content being presented, determining playback information that includes timing information for the query reception and media identification, wherein the timing information includes a time at which a last input term was received, causing a search to be performed, and obtaining and presenting a search result responsive to the query on a display.


Current Application: 17/234,084
Patent: 10,984,038
1. A method for providing media guidance, the method comprising: 
receiving, using a computing device, a plurality of input terms; 
determining whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented; 
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information includes a time at which a last input term in the query was received; 



causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; 
obtaining a search result that is responsive to the query; and 
presenting at least a portion of the search result that is responsive to the query on a display associated with the computing device.
1. A method for providing media guidance, the method comprising: 
receiving, using a computing device, a plurality of input terms; 
determining whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented; 
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information comprises a first timestamp corresponding to a time at which the trigger term was received and a second timestamp corresponding to a time at which a last term in the query was received; 
causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; 
obtaining a search result that is responsive to the query; and 
presenting at least a portion of the search result to the query on a display associated with the computing device.
2. The method of claim 1, 
wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information associated with the search result.
2. The method of claim 1, 
wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information associated with the search result.  
3. The method of claim 1, further comprising: 
retrieving the media playback information prior to receiving the query; and 
associating the media playback information with the query in response to receiving the trigger term.
3. The method of claim 1, further comprising: 
retrieving the media playback information prior to receiving the query; and 
associating the media playback information with the query in response to receiving the trigger term.
4. The method of claim 1, further comprising: 
receiving a request to associate with a media playback device, 
wherein the media playback device is presenting media content and wherein the media playback device is executing a media application that exchanges the media playback information with a mobile application executing on the computing device; 
associating the computing device with the media playback device; and 
activating an audio input device associated with the computing device to receive ambient sounds in response to associating with the media playback device, wherein the received ambient sounds are converted to the plurality of input terms.
4. The method of claim 1, further comprising: 
receiving a request to associate with a media playback device, 
wherein the media playback device is presenting media content and wherein the media playback device is executing a media application that exchanges the media playback information with a mobile application executing on the computing device; 
associating the computing device with the media playback device; and 
activating an audio input device associated with the computing device to receive ambient sounds in response to associating with the media playback device, wherein the received ambient sounds are converted to the plurality of input terms.
5. The method of claim 4, further comprising: 
determining whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and 
activating an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.
5. The method of claim 4, further comprising: 
determining whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and 
activating an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.
6. The method of claim 4, further comprising extracting the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system.
6. The method of claim 4, further comprising extracting the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system.
7. The method of claim 4, further comprising: 
requesting additional media playback information from the media application executing on the media playback device; and 
transmitting the query, the media playback information, and the additional media playback information to a search system to receive the search result.
7. The method of claim 4, further comprising: 
requesting additional media playback information from the media application executing on the media playback device; and 
transmitting the query, the media playback information, and the additional media playback information to a search system to receive the search result.
8. The method of claim 4, further comprising: 
determining whether the search result is to be presented on the display associated with the computing device; and 
presenting at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device.
8. The method of claim 4, further comprising: 
determining whether the search result is to be presented on the display associated with the computing device; and 
presenting at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device.
9. The method of claim 4, further comprising: 
receiving requests from a plurality of computing devices to associate with the media playback device that is presenting the media content; 
activating audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device; 
determining that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content; 
obtaining a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and 
causing the plurality of search results to be presented.
9. The method of claim 4, further comprising: 
receiving requests from a plurality of computing devices to associate with the media playback device that is presenting the media content; 
activating audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device; 
determining that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content; 
obtaining a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and 
causing the plurality of search results to be presented.
10. The method of claim 9, further comprising: 
associating at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and 
causing at least a portion of the search result to be presented on the respective computing device.
10.  The method of claim 9, further comprising: 
associating at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and 
causing at least a portion of the search result to be presented on the respective computing device.
11. A system for providing media guidance, the system comprising: 
a hardware processor that is configured to: 
receive a plurality of input terms; 
determine whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented; 
in response to determining that the trigger term has been included in the plurality of input terms, determine media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information includes a time at which a last input term in the query was received; 



cause a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; 
obtain a search result that is responsive to the query; and 
present at least a portion of the search result to the query on a display associated with the computing device.
11. A system for providing media guidance, the system comprising: 
a hardware processor that is configured to: 
receive a plurality of input terms; 
determine whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented; 
in response to determining that the trigger term has been included in the plurality of input terms, determine media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information comprises a first timestamp corresponding to a time at which the trigger term was received and a second timestamp corresponding to a time at which a last term in the query was received; 
cause a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; 
obtain a search result that is responsive to the query; and 
present at least a portion of the search result to the query on a display associated with the computing device.
12. The system of claim 11, wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information associated with the search result.
12. The system of claim 11, wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information associated with the search result.
13. The system of claim 11, wherein the hardware processor is further configured to: 
retrieve the media playback information prior to receiving the query; and 
associate the media playback information with the query in response to receiving the trigger term.
13. The system of claim 11, wherein the hardware processor is further configured to: 
retrieve the media playback information prior to receiving the query; and 
associate the media playback information with the query in response to receiving the trigger term.
14. The system of claim 11, wherein the hardware processor is further configured to: 
receive a request to associate with a media playback device, wherein the media playback device is presenting media content and wherein the media playback device is executing a media application that exchanges the media playback information with a mobile application executing on the computing device; 
associate the computing device with the media playback device; and 
activate an audio input device associated with the computing device to receive ambient sounds in response to associating with the media playback device, wherein the received ambient sounds are converted to the plurality of input terms.
14. The system of claim 11, wherein the hardware processor is further configured to: 
receive a request to associate with a media playback device, wherein the media playback device is presenting media content and wherein the media playback device is executing a media application that exchanges the media playback information with a mobile application executing on the computing device; 
associate the computing device with the media playback device; and 
activate an audio input device associated with the computing device to receive ambient sounds in response to associating with the media playback device, wherein the received ambient sounds are converted to the plurality of input terms.
15. The system of claim 14, wherein the hardware processor is further configured to: 
determine whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and 
activate an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.
15. The system of claim 14, wherein the hardware processor is further configured to: 
determine whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and 
activate an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.
16. The system of claim 14, wherein the hardware processor is further configured to extract the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system.
16. The system of claim 14, wherein the hardware processor is further configured to extract the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system.
17. The system of claim 14, wherein the hardware processor is further configured to: 
request additional media playback information from the media application executing on the media playback device; and 
transmit the query, the media playback information, and the additional media playback information to a search system to receive the search result.
17. The system of claim 14, wherein the hardware processor is further configured to: 
request additional media playback information from the media application executing on the media playback device; and 
transmit the query, the media playback information, and the additional media playback information to a search system to receive the search result.
18. The system of claim 14, wherein the hardware processor is further configured to: 
determine whether the search result is to be presented on the display associated with the computing device; and 
present at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device.
18. The system of claim 14, wherein the hardware processor is further configured to: 
determine whether the search result is to be presented on the display associated with the computing device; and 
present at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device.
19. The system of claim 14, wherein the hardware processor is further configured to: 
receive requests from a plurality of computing devices to associate with the media playback device that is presenting the media content; 
activate audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device; 
determine that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content; 
obtain a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and 
cause the plurality of search results to be presented.
19. The system of claim 14, wherein the hardware processor is further configured to: 
receive requests from a plurality of computing devices to associate with the media playback device that is presenting the media content; 
activate audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device; 
determine that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content; 
obtain a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and 
cause the plurality of search results to be presented.
20. The system of claim 19, wherein the hardware processor is further configured to: 
associate at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and 
cause at least a portion of the search result to be presented on the respective computing device.
20. The system of claim 19, wherein the hardware processor is further configured to: 
associate at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and 
cause at least a portion of the search result to be presented on the respective computing device.
21. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform method for providing media guidance, the method comprising: 
receiving a plurality of input terms; 
determining whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented; 
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information includes a time at which a last input term in the query was received; 



causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; 
obtaining a search result that is responsive to the query; and 
presenting at least a portion of the search result to the query on a display associated with the computing device.
21. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform method for providing media guidance, the method comprising: 
receiving a plurality of input terms; 
determining whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented; 
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information comprises a first timestamp corresponding to a time at which the trigger term was received and a second timestamp corresponding to a time at which a last term in the query was received; 
causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; 
obtaining a search result that is responsive to the query; and 
presenting at least a portion of the search result to the query on a display associated with the computing device.


Although conflicting claims of the instant application and the patent are not identical, application claims 1-21 and patent claims 1-21 are not patentably distinct from each other because both conflicting claims of the application and the patent are drawn to the same scope in which the application claims 1-21 is broader in every aspect than the patent claims 1-21.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify patent claim 1-21 and rewrite patent claim 1-21 to application claims 1-21 as claimed, so to provide a method to determining media playback information that includes timing information corresponding to a time at which the query was received.

Claims 1-3, 5-13, and 15-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 11-19, and 21 of U.S. Patent No. 10,204,104. Although the claims at issue are not identical, they are not patentably distinct from each other because they both feature claims that cite providing media guidance comprising receiving a plurality of input terms, determining a query and trigger term that corresponds to a request for initiating a query related to content being presented, determining playback information that includes timing information for the query reception and media identification, wherein the timing information includes a time at which a last input term was received, causing a search to be performed, and obtaining and presenting a search result responsive to the query on a display.

Current Application: 17/234,084
Patent: 10/204,104
1. A method for providing media guidance, the method comprising:
receiving, using a computing device, a plurality of input terms;
















determining whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented;
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information includes a time at which a last input term in the query was received;





causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term;
obtaining a search result that is responsive to the query; and
presenting at least a portion of the search result that is responsive to the query on a display associated with the computing device.
1. (Currently Amended) A method for providing media guidance, the method comprising:
receiving, from a mobile device, a request to associate with a media playback device that is presenting media content to a user of the mobile device, wherein a mobile application executing on the mobile device and a media application executing on the media playback device exchange media playback information;
associating the mobile device with the media playback device;
activating a microphone associated with the mobile device to receive ambient sounds in response to associating with the media playback device;
converting the received ambient sounds to one or more text inputs;
determining whether the text inputs include a trigger term that corresponds to a request to initiate a query relating to the presented media content and the query;
in response to determining that the trigger term has been included in the text inputs, determining the media playback information from the media application that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information comprises a first timestamp corresponding to a time at which the trigger term was received and a second timestamp corresponding to a time at which a last input in the one or more text inputs was received;
causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the one or more text inputs other than the trigger term;
obtaining a search result that is responsive to the query; and
presenting at least a portion of the search result to the query on a mobile display associated with the mobile device.
2. (Original) The method of claim 1, wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information associated with the search result.
6. (Original) The method of claim 5, wherein the at least a portion of the search result is determined to be presented on the mobile device based on search popularity information associated with the search result.
3. (Original) The method of claim 1, further comprising:
retrieving the media playback information prior to receiving the query; and
associating the media playback information with the query in response to receiving the trigger term.
7. (Original) The method of claim 1, further comprising:
retrieving media playback information prior to receiving the query; and
associating the media playback information with the query in response to receiving the trigger term.
5. (Original) The method of claim 4, further comprising:
determining whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and
activating an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.
2. (Original) The method of claim 1, further comprising:
determining whether the microphone associated with the mobile device is capable of receiving the ambient sounds; and
activating an audio capturing device associated with the media playback device in response to determining that the microphone associated with the mobile device is not capable of receiving the ambient sounds.
6. (Currently Amended) The method of claim 4, further comprising extracting the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system.
	3. (Original) The method of claim 1, further comprising extracting the trigger term and the query from the text inputs comprises processing the ambient sounds using a speech recognition system.
7. (Original) The method of claim 4, further comprising:
requesting additional media playback information from the media application executing on the media playback device; and
transmitting the query, the media playback information, and the additional media playback information to a search system to receive the search result.
4. (Original) The method of claim 1, further comprising:
requesting additional media playback information from the media application executing on the media playback device; and
transmitting the query, the media playback information, and the additional media playback information to a search system to receive the search result.
8. (Original) The method of claim 4, further comprising:
determining whether the search result is to be presented on the display associated with the computing device; and
presenting at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device.
5. (Original) The method of claim 1, further comprising:
determining whether the search result is to be presented on the mobile display associated with the mobile device; and
presenting at least a portion of the search result on a display associated with the media playback device in response to determining that the search result is not to be presented on the mobile display associated with the mobile device.
9. (Original) The method of claim 4, further comprising:
receiving requests from a plurality of computing devices to associate with the media playback device that is presenting the media content;
activating audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device;
determining that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content;
obtaining a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and
causing the plurality of search results to be presented.
8. (Original) The method of claim 1, further comprising:
receiving requests from a plurality of mobile devices to associate with the media playback device that is presenting the media content;

activating audio capturing devices associated with at least a portion of the plurality of mobile devices and the media playback device to receive ambient sounds from users proximate to the plurality of mobile devices and the media playback device;
determining that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content;
obtaining a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and
causing the plurality of search results to be presented.
10. (Original) The method of claim 9, further comprising:
associating at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and
causing at least a portion of the search result to be presented on the respective computing device.
9. (Original) The method of claim 8, further comprising:
associating a search result of the plurality of search results with the respective mobile device from which the ambient sounds including the query was received; and
causing at least a portion of the search result to be presented on the respective mobile device.
11. (Currently Amended) A system for providing media guidance, the system comprising:
a hardware processor that is configured to:
receive a plurality of input terms;













determine whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented;
in response to determining that the trigger term has been included in the plurality of input terms, determine media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information includes a time at which a last input term in the query was received;



cause a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term;
obtain a search result that is responsive to the query; and
present at least a portion of the search result to the query on a display associated with the computing device.
11. (Currently Amended) A system for providing media guidance, the system comprising:
a hardware processor that is configured to:
receive a request to associate with a media playback device that is presenting media content to a user of a mobile device, wherein a mobile application executing on the mobile device and a media application executing on the media playback device exchange media playback information;
activate a microphone associated with the mobile device to receive ambient sounds in response to associating with the media playback device;
convert the received ambient sounds to one or more text inputs;
determine whether the text inputs include a trigger term that corresponds to a request to initiate a query relating to the presented media content and the query;
in response to determining that the trigger term has been included in the text inputs, determine the media playback information from the media application that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information comprises a first timestamp corresponding to a time at which the trigger term was received and a second timestamp corresponding to a time at which a last input in the one or more text inputs was received;
cause a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the one or more text inputs other than the trigger term;
obtain a search result that is responsive to the query; and
present at least a portion of the search result to the query on a mobile display associated with the mobile device.
12. (Original) The system of claim 11, wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information associated with the search result.
16. (Original) The system of claim 15, wherein the at least a portion of the search result is determined to be presented on the mobile device based on search popularity information associated with the search result.
13. (Original) The system of claim 11, wherein the hardware processor is further configured to:
retrieve the media playback information prior to receiving the query; and
associate the media playback information with the query in response to receiving the trigger term.
17. (Original) The system of claim 11, wherein the hardware processor is further configured to:
retrieve media playback information prior to receiving the query; and
associate the media playback information with the query in response to receiving the trigger term.
15. (Original) The system of claim 14, wherein the hardware processor is further configured to:
determine whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and
activate an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.
12. (Original) The system of claim 11, wherein the hardware processor is further configured to:
determine whether the microphone associated with the mobile device is capable of receiving the ambient sounds; and
activate an audio capturing device associated with the media playback device in response to determining that the microphone associated with the mobile device is not capable of receiving the ambient sounds.
16. (Currently Amended) The system of claim 14, wherein the hardware processor is further configured to extract the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system.
13. (Original) The system of claim 11, wherein the hardware processor is further configured to extract the trigger term and the query from the text inputs comprises processing the ambient sounds using a speech recognition system.
17. (Original) The system of claim 14, wherein the hardware processor is further configured to:
request additional media playback information from the media application executing on the media playback device; and
transmit the query, the media playback information, and the additional media playback information to a search system to receive the search result.
14. (Original) The system of claim 11, wherein the hardware processor is further configured to:
request additional media playback information from the media application executing on the media playback device; and
transmit the query, the media playback information, and the additional media playback information to a search system to receive the search result.
18. (Original) The system of claim 14, wherein the hardware processor is further configured to:
determine whether the search result is to be presented on the display associated with the computing device; and
present at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device.
15. (Original) The system of claim 11, wherein the hardware processor is further configured to:
determine whether the search result is to be presented on the mobile display associated with the mobile device; and
present at least a portion of the search result on a display associated with the media playback device in response to determining that the search result is not to be presented on the mobile display associated with the mobile device.
19. (Original) The system of claim 14, wherein the hardware processor is further configured to:
receive requests from a plurality of computing devices to associate with the media playback device that is presenting the media content;
activate audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device;
determine that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content;
obtain a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and
cause the plurality of search results to be presented.
18. (Original) The system of claim 11, wherein the hardware processor is further configured to:
receive requests from a plurality of mobile devices to associate with the media playback device that is presenting the media content;
activate audio capturing devices associated with at least a portion of the plurality of mobile devices and the media playback device to receive ambient sounds from users proximate to the plurality of mobile devices and the media playback device;
determine that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content;
obtain a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and
cause the plurality of search results to be presented.
20. (Original) The system of claim 19, wherein the hardware processor is further configured to:
associate at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and
cause at least a portion of the search result to be presented on the respective computing device.
19. (Original) The system of claim 18, wherein the hardware processor is further configured to:
associate a search result of the plurality of search results with the respective mobile device from which the ambient sounds including the query was received; and
cause at least a portion of the search result to be presented on the respective mobile device.
21. (Currently Amended) A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform method for providing media guidance, the method comprising:
receiving a plurality of input  terms;













determining whether the plurality of input terms include a query and a trigger term that corresponds to a request to initiate the query relating to media content being presented;
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information includes a time at which a last input term in the query was received;




causing a search to be performed that includes the query, the timing information,
and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term;
obtaining a search result that is responsive to the query; and
presenting at least a portion of the search result to the query on a display associated with the computing device.
21. (Currently Amended) A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform method for providing media guidance, the method comprising:
receiving a request to associate with a media playback device that is presenting media content to a user of the mobile device, wherein a mobile application executing on the mobile device and a media application executing on the media playback device exchange media playback information;
activating a microphone associated with the mobile device to receive ambient sounds in response to associating with the media playback device;
converting the received ambient sounds to one or more text inputs;
determining whether the text inputs include a trigger term that corresponds to a request to initiate a query relating to the presented media content and the query;
in response to determining that the trigger term has been included in the text inputs, determining the media playback information from the media application that includes timing information corresponding to a time at which the query was received during the presentation of the media content and media content identification information, wherein the timing information comprises a first timestamp corresponding to a time at which the trigger term was received and a second timestamp corresponding to a time at which a last input in the one or more text inputs was received;
causing a search to be performed that includes the query, the timing information,
and the media content identification information, wherein the query includes at least a portion of the one or more text inputs other than the trigger term;
obtaining a search result that is responsive to the query; and
presenting at least a portion of the search result to the query on a mobile display associated with the mobile device.


Although conflicting claims of the instant application and the patent are not identical, application claims 1-3, 5-13, and 15-21 and patent claims 1-9, 11-19, and 21  are not patentably distinct from each other because both conflicting claims of the application and the patent are drawn to the same scope in which the application claims 1-3, 5-13, and 15-21 is broader in every aspect than the patent claims 1-9, 11-19, and 21.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify patent claim 1-9, 11-19, and 21 and rewrite patent claim 1-9, 11-19, and 21 to application claims 1-3, 5-13, and 15-21 as claimed, so to provide a method to determining media playback information that includes timing information corresponding to a time at which the query was received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Os et al. ("Van Os" US 20150382047).

Regarding claim 1, Van Os teaches A method for providing media guidance, the method comprising: 
receiving, using a computing device [i.e. mobile user device], a plurality of input terms [i.e. speech input]; [Van Os – Para 0182, Fig. 10, 18, 25, 33: teaches at block 2502, speech input can be received from a user, the speech input including a query associated with content shown on a television display.  Para 0048: teaches A mobile user device or a remote control with a microphone can be used to receive speech input for the virtual assistant]
determining whether the plurality of input terms include a query and a trigger term [i.e. trigger phrase] that corresponds to a request to initiate the query relating to media content being presented; [Van Os – Para 0091: teaches a virtual assistant can be triggered to listen for speech input containing a command or query.  Listening can be triggered in a variety of ways, including a user uttering a trigger phrase that is recognizable by an always-listening device (e.g., uttering “Hey Assistant” to commence listening for a command).  Para 0182, Fig. 25: teaches at block 2502, speech input can be received from a user, the speech input including a query associated with content shown on a television display.]
wherein the timing information includes a time at which a last input term in the query was received; [Van Os – Para 0091, 0111, 0162-0163, 0176: teaches a viewing history of media content can be used to determine user intent and determine the response to a query.  For example, should video 480 move to another view (e.g., with other characters) before a response to the query is generated, the result of the query can be determined based on the user's view at the time the query was spoken (e.g., the characters shown on screen at the time the user initiated the query)] 
in response to determining that the trigger term has been included in the plurality of input terms, determining media playback information that includes timing information corresponding to a time at which the query [i.e. time of the query] was received during the presentation of the media content and media content identification information [i.e. metadata], [Van Os – Para 0162-0163, 0091: teaches metadata associated with video 480 can include an identification of which actors and actresses appear on screen at a given time, and the actresses appearing at the time of the query can be determined from that metadata (e.g., specifically identifying actresses 1910, 1912, and 1914).  Para 0182-0183, Fig. 25, 19-22: teaches at block 2502, the speech input can include a query about a character, actor, movie, television program, sporting event, player, or the like appearing on display 112 of system 100 (shown by television set-top box 104), wherein Displayed content can also be analyzed along with metadata associated with the content to determine user intent.
causing a search to be performed that includes the query, the timing information, and the media content identification information, wherein the query includes at least a portion of the plurality of input terms other than the trigger term; [Van Os – Para 0182: teaches transcription 2122 of FIG. 21 includes a query associated with a character in video 480 shown on display 112. The speech input can also include a query associated with menu or search content appearing on display 112, such as a query to select a particular menu item or get information about a particular search result.  Para 0126, 0130, 0111, Fig. 12, 14: teaches interface 1254 can appear on user device 102 in response to a trigger to initiate receipt of speech input (triggers such as button presses, key phrases, or the like). Examiner notes the trigger term is not part of the command/query in transcription 1916]
obtaining a search result that is responsive to the query; and presenting at least a portion of the search result that is responsive to the query on a display associated with the computing device. [Van Os – Para 0184, Fig. 25, 20, 22, : teaches at block 2506, a result of the query can be displayed based on the determined user intent. For example, a result similar to assistant response 2020 in assistant response interface 2018 of FIG. 20 can be displayed on display 112]

Regarding claim 3, Van Os teach the method of claim 1, further comprising:
retrieving the media playback information prior to receiving the query; and [Van OS – Para 0133, 0101, 0105: teaches the content shown on user device 102 can again be used to disambiguate the user request. In particular, the content shown in interface 1360 of FIG. 13 can be used to determine the user intent from the command to display the “last” photo]
associating the media playback information with the query in response to receiving the trigger term. [Van Os - Para 0182-0183, Fig. 25, 19-22: teaches at block 2502, the speech input can include a query about a character, actor, movie, television program, sporting event, player, or the like appearing on display 112 of system 100 (shown by television set-top box 104), wherein Displayed content can also be analyzed along with metadata associated with the content to determine user intent]

Regarding claim 4, Van Os teaches the method of claim 1, further comprising: 
receiving a request to associate with a media playback device, [Van Os – Para 0059: teaches user device 102 can communicate with television set-top box 104 through network 108 or directly through any other wired or wireless communication mechanisms (e.g., Bluetooth, Wi-Fi, radio frequency, infrared transmission, etc.).  Examiner notes: communication by Bluetooth is well known in the art to involve a pairing request process]
wherein the media playback device is presenting media content and wherein the media playback device is executing a media application that exchanges the media playback information with a mobile application executing on the computing device;  [Van Os – Para 0129, Fig. 11, 12: teaches FIG. 11 and FIG. 12, content shown on user device 102 can be used to determine user intent from speech input relating to that content. The user intent can then be used to cause playback or display of content on another device and display (e.g., on television set-top box 104 and display 112 and/or speakers 111).  Para 0125, Fig. 11: teaches Interface 1150 can, for example, correspond to a particular application on user device 102, such as a television control application, television content listing application.  Para 0057: teaches display 112, speakers 111, and television set-top box 104 can be incorporated together in a single device, such as a smart television with advanced processing and network connectivity capabilities.
associating the computing device with the media playback device; and [Van Os – Para 0059: teaches user device 102 can communicate with television set-top box 104 through network 108 or directly through any other wired or wireless communication mechanisms (e.g., Bluetooth, Wi-Fi, radio frequency, infrared transmission, etc.).  Examiner notes: communication by Bluetooth is well known in the art to involve a pairing request process]
activating an audio input device associated with the computing device to receive ambient sounds in response to associating with the media playback device, wherein the received ambient sounds are converted to the plurality of input terms. [Van Os – Para 0136, 0073, 0143, Fig. 15-17: teaches A user device can be authorized based on a registration, pairing, trust determination, passcode, security question, system setup, or the like. In response to determining that a particular user device is authorized, attempts to control television set-top box 104 can be permitted. Para 0048: teaches A mobile user device or a remote control with a microphone can be used to receive speech input for the virtual assistant.  Para 0085: teaches the contextual information that accompanies the user input can include sensor information, such as ambient noise]


Regarding claim 5, Van Os teaches the method of claim 4, further comprising: 
determining whether the audio input device associated with the computing device is capable of receiving the ambient sounds; and [Van Os – Para 0153, 0136, 0138: teaches it can be determined whether headphones (or a headset) are attached to user device 102. In response to determining that headphones are attached to user device 102 when a request to display media content is received, the requested content can be displayed on user device 102 by default]
activating an audio capturing device associated with the media playback device in response to determining that the audio input device associated with the computing device is not capable of receiving the ambient sounds.  [Van Os – Para 0153, 0136, 0138: teaches in response to determining that headphones are not attached to user device 102 when a request to display media content is received, the requested content can be displayed on either user device 102 or on a television according to any of the various determination methods discussed herein]

Regarding claim 6, Van Os teaches the method of claim 4, further comprising extracting the trigger term and the query from the plurality of input terms comprises processing the ambient sounds using a speech recognition system. [Van Os – Para 0063, 0072, 0073, 0085: teaches including both a client-side portion and a server-side portion, the functions of an assistant (or speech recognition and media control in general) can be implemented as a standalone application installed on a user device, television set-top box, smart television, or the like, wherein contextual information such as ambient noise is used to support accurate speech recognition]

Regarding claim 7, Van Os teaches the method of claim 4, further comprising: 
requesting additional media playback information from the media application executing on the media playback device; and  [Van OS – Para 0133, 0101, 0105, Fig. 5, 6B, 13-16: teaches User queries can include commands to act on interface elements, such as a command to select a video link 512. In another example, user speech can include a query associated with displayed content, such as displayed menu information, a playing video (e.g., video 480), or the like. A response can be determined for such a query based on the information shown (e.g., displayed text) and/or metadata associated with displayed content (e.g., metadata associated with a playing video)]
transmitting the query, the media playback information, and the additional media playback information to a search system to receive the search result. [Van Os – Para 0051: teaches  Television display content can also be used as contextual input for determining user intent from speech input. For example, speech input can be received from a user, including a query associated with content shown on a television display. The user intent of the query can be determined based on the content shown on the television display as well as a viewing history of media content on the television display (e.g., disambiguating the query based on characters in a playing TV show). The results of the query can then be displayed based on the determined user intent.]

Regarding claim 8, Van Os teaches the method of claim 4, further comprising: 
determining whether the search result is to be presented on the display associated with the computing device; and [Van Os – Para 0140: teaches a determination can be made as to whether results of a virtual assistant query should be displayed on user device 102 directly or on display 112 associated with television set-top box 104. In one example, in response to determining that the user intent of a query includes a request for information, an informational response can be displayed on user device 102. In another example, in response to determining that the user intent of a query includes a request to play media content, media content responsive to the query can be played via television set-top box 104.
presenting at least a second portion of the search result on a display associated with the media playback device in response to determining that the at least the second portion of the search result is not to be presented on the display associated with the computing device. [Van Os – Para 0140, 0146: teaches in one example, in response to determining that the user intent of a query includes a request for information, an informational response can be displayed on user device 102. In another example, in response to determining that the user intent of a query includes a request to play media content, media content responsive to the query can be played via television set-top box 104]

Regarding claim 9, Van Os teaches the method of claim 4, further comprising: 
receiving requests from a plurality of computing devices to associate with the media playback device that is presenting the media content; [Van Os – Para 0059: teaches user device 102 can communicate with television set-top box 104 through network 108 or directly through any other wired or wireless communication mechanisms (e.g., Bluetooth, Wi-Fi, radio frequency, infrared transmission, etc.).  Para 0229, 0057: teaches controlling television interactions using a virtual assistant and multiple user devices. Examiner notes: communication by Bluetooth is well known in the art to involve a pairing request process]
activating audio capturing devices associated with at least a portion of the plurality of computing devices and the media playback device to receive ambient sounds from users proximate to the plurality of computing devices and the media playback device; [Van Os – Para 0073, 0085: teaches contextual information that accompanies the user input can include sensor information, such as ambient noise]
determining that a plurality of queries have been received based on the received ambient sounds, wherein each of the plurality of queries includes the trigger term and the query relating to the presented media content; [Van Os – Para 0091: teaches a virtual assistant can be triggered to listen for speech input containing a command or query.  Listening can be triggered in a variety of ways, including a user uttering a trigger phrase that is recognizable by an always-listening device (e.g., uttering “Hey Assistant” to commence listening for a command).  Para 0182, Fig. 25: teaches at block 2502, speech input can be received from a user, the speech input including a query associated with content shown on a television display.]
obtaining a plurality of search results, wherein each of the plurality of search results is responsive to one of the plurality of queries; and causing the plurality of search results to be presented. [Van Os – Para 0184, Fig. 25, 20, 22, : teaches at block 2506, a result of the query can be displayed based on the determined user intent. For example, a result similar to assistant response 2020 in assistant response interface 2018 of FIG. 20 can be displayed on display 112]

Regarding claim 10, Van Os teaches the method of claim 9, further comprising: 
associating at least one search result of the plurality of search results with the respective computing device from which the ambient sounds including the query was received; and causing at least a portion of the search result to be presented on the respective computing device. [Van Os – Para 0139-0144, Fig. 15, 18, 20-22: teaches a determination can be made as to whether results of a virtual assistant query should be displayed on user device 102 directly or on display 112 associated with television set-top box 104. In one example, in response to determining that the user intent of a query includes a request for information, an informational response can be displayed on user device 102] 

Regarding System claims 11 and 13-20 and Non-Transitory Computer-Readable Medium claim 21, claim(s) 11 and 13-21 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1 and 3-10. 
Therefore, claim(s) 11 and 13-21 is/are subject to rejections under the same rationale as applied hereinabove for claims 1 and 3-10.
 [Examiner notes: Van Os – Para 0068, 0080: teaches a non-transitory computer-readable storage medium of memory 350 can be used to store instructions for use by or in connection with an instruction execution system, apparatus, or device]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os as applied to claim 1 above, and further in view of Oztaskent et al. (“Oztaskent” US 20140282660).

Regarding claim 2, Van OS do not explicitly teach claim 2.  However, Oztaskent teaches the method of claim 1, wherein the at least a portion of the search result is determined to be presented on the display of the computing device based on search popularity information [i.e. search rank] associated with the search result. [Oztaskent - Para 0069-71: discloses the search system can select the most popular search results (e.g., the top ranked search result), selecting the most relevant search results, etc.  Instead of selecting one or more search results, the search system can transmit all of the search results to the client application for presentation to the user.  Wherein the search system can rank the search results using criterion]

Van Os and Oztaskent are analogous in the art because they are from the same field of media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Os’ search results in view of Oztaskent to search rank for the reasons of improving user experience by providing results based on popularity and rank based on weighted search criterion [Para 0071].

Regarding System claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 2. 
Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426